Citation Nr: 0612252	
Decision Date: 04/28/06    Archive Date: 05/09/06	

DOCKET NO.  03-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)   in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1970.  He served in Vietnam from January 1970 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Chicago, Illinois, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required. 


REMAND

A review of the evidence of record reveals that the veteran 
has been accorded varying psychiatric diagnoses, including 
PTSD.  At the time of a mental status examination by VA in 
December 2002, it was indicated that the veteran "reports 
some symptoms associated with post-traumatic stress disorder, 
but by no means meets full criteria for that diagnosis."  The 
examiner noted that the veteran's behavioral presentation was 
consistent with the angry, impulsive profile often seen in 
veterans with PTSD, but the examiner added that the veteran 
did not report "other" symptoms commonly associated with 
PTSD.  The examiner also noted that for some reason the 
veteran "declined to verbally relate the traumatic events 
that he might have witnessed during his time in Vietnam."  

The record contains reports of VA outpatient visits for 
psychiatric treatment and evaluation subsequent to that time.  
They reveal a primary psychiatric diagnosis of PTSD.  
However, there was little discussion of any stressful event 
or events the veteran might have experienced while serving in 
Vietnam.  

The personnel records available disclose the veteran served 
with the 19th Supply and Support Company while in Vietnam 
from January 1970 to December 1970 as a wheeled vehicle 
mechanic.  No attempt has been made to contact the U.S. Army 
and Joint Service Records Research Center (JSRRC) for 
corroboration of information pertaining to the veteran's 
activities while serving with that unit in Vietnam.




The Board believes that further development in this case will 
be helpful and the case is therefore REMANDED for the 
following actions:

1.  VA should contact the veteran and 
request that he provide any information 
that he can recall regarding any 
stressful incident or incidents he might 
have experienced during his time in 
Vietnam.  He should be asked to be as 
specific as possible about any details 
regarding the claimed stressor or 
stressors.  He should provide dates, 
places, units of assignment, and times of 
any events, description of events, and 
the names and any other identifying 
information concerning any other 
individuals involved in the events.  At a 
minimum, he must indicate the location 
and approximate time (a two-month 
specific date range) of any stressful 
event or events in question.  He is to be 
informed that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event or events and that 
failure to respond by providing as 
complete a response as possible may 
result in a denial of his claim.  

2.  The JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
Virginia 22315-3802 should be contacted 
and asked to provide unit diaries and 
command chronologies, or any other 
information pertaining to the activities 
of the 19th Supply and Support Company in 
Vietnam in February and March 1970 or 
other months during that year should the 
veteran so indicate.  Any information 
obtained should be associated with the 
claims folder.  If the efforts result in 
negative results, documentation to that 
effect should be placed in the claims 
file.  

3.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
should include diagnostic studies, such 
as psychological testing, that are deemed 
necessary for an accurate assessment.  If 
the evaluation results in the diagnosis 
of PTSD, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established for the 
record is sufficient to produce PTSD; 
(2) whether the criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  The claims file, to include a 
copy of this REMAND and any information 
provided by the JSRRC, must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology.  

4.  Thereafter, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and the applicable laws and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he seeks further notice.  
However, he is to be advised of the importance of providing 
more specific information regarding his activities in Vietnam 
and is also to be told that any examination requested through 
this REMAND is deemed necessary to evaluate his claim, and 
that his failure, without good cause, to report for his 
scheduled examination could result in a denial of his claim.  
38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

